Appeal by the State from a judgment of the Court of Claims which awarded claimant $9,350 ($5,000 value of land taken and $4,350 consequential damage) for lands taken in connection with the building of the Eastern Parkway Boulevard. Respondent was the owner of a farm consisting of approximately 174 acres, upon which there is a modem and appropriate residence, together with substantial farm buildings. The State has taken 20.437 acres of land for the Parkway, which is laid across the entire farm. The strip varies in width from 618.11 feet to 716.60 feet. Thirty-three and five-tenths acres of the remaining lands are to the west of the Parkway, and 120 acres to the east. We are not impressed by the reasonableness of some of the items claimed by respondent, particularly as to the value of a nineteen by twenty-four-foot bam of which photographs are in evidence. But there is no question that this desirable farm, valued by the State expert at $18,965.68, has been greatly damaged; twenty and one-half acres have been taken and thirty-three and one-half acres, through inaccessibility, are rendered almost valueless. The judgment is not out of line with the damage *1017suffered. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffeman, Sehenck and Poster, JJ.